Citation Nr: 1022949	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 22, 1995 
for the award of a 100 percent evaluation for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1969 
and from January 1970 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a March 2010 central office hearing.  At the 
time of this hearing, the Veteran submitted copies of records 
to ensure that they were of file.  The Veteran submitted a 
waiver of initial consideration by the Agency of Original 
Jurisdiction (AOJ) of these records.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  In May 1999, the RO issued a rating decision effectuating 
a grant of service connection for PTSD and assigned a 
schedular 100 percent evaluation as of July 22, 1995; the 
Veteran was notified of the decision and of his appellate 
rights with respect thereto.

2.  The Veteran filed a notice of disagreement to the 
effective date assigned to the schedular 100 evaluation by 
the May 1999 rating decision but did not perfect an appeal 
regarding this issue.

3.  The Veteran has not alleged that the May 1999 rating 
decision assigning the schedular 100 evaluation as of July 
22, 1995 contained clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that assigned the schedular 
100 percent evaluation as of July 22, 1995 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2009).

2.  There is no remaining case or controversy over which the 
Board has jurisdiction, and the appeal is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA's General Counsel has held, however, that the notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable where there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  In such cases, 
there is no reasonable possibility that the claim could be 
substantiated.  See VAOPGCPREC 5-2004.

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law.  Accordingly, the notice and 
assistance requirements of the VCAA are not applicable.  In 
any event, the Veteran was provided with 38 U.S.C.A. § 
5103(a)-compliant notices in July 2007 and September 2008 
communications.  The July 2007 communication was VCAA 
compliant standing alone, and was timely, as it was issued 
prior to the February 2008 rating decision on appeal.

The Veteran contends that he is entitled to an earlier 
effective date for the assignment of the 100 evaluation for 
PTSD.  The procedural history of this case is important, and 
thus, the Board will detail the procedural history.

The Veteran filed his original claim for service connection 
in 1991.  The RO denied this claim by way of a February 1992 
rating decision.  The Veteran filed a timely notice of 
disagreement to the denial of service connection, and the RO 
issued a May 1992 statement of the case.  The Veteran's then-
representative raised the question of whether the claims file 
contained records belonging to another Veteran due to 
inconsistencies between the Veteran's service and the service 
cited in the RO decisions.  In a July 1993 rating decision, 
the RO found that the February 1992 rating decision was 
"clearly and unmistakably erroneous in that the decisions 
were, for the most part based on erroneously combined records 
of two veterans with the same name."  The February 1992 
decision was no longer binding on the issue of PTSD.  The RO, 
in the July 1993 rating decision, deferred the adjudication 
of the claim of service connection for PTSD.  By way of an 
August 1994 rating decision, the RO denied the claim for 
PTSD.  

The Veteran perfected an appeal of the RO's August 1994 
denial of service connection.  During this period of time, 
Social Security Administration (SSA) disability records were 
associated with the claims file that found, for SSA 
disability purposes, the Veteran became disabled on September 
30, 1993.  In a January 1999 decision, the Board granted 
service connection for PTSD.  The appeal was returned to the 
RO to effectuate the grant of service connection.  The RO 
issued this decision in May 1999 and the RO informed the 
Veteran of his appellate rights.  A 30 percent rating was 
assigned as of July 31, 1991, a 50 percent rating was 
assigned as July 1, 1992 and a schedular 100 percent rating 
was assigned as of July 22, 1995.  Based on hospitalizations 
for the service-connected disability, 100 percent temporary 
evaluations were assigned for the period from May 19, 1992 to 
June 30, 1992 and June 7, 1995 until the schedular 100 
percent rating began on July 22, 1995.  

The RO, in a separate July 1999 rating decision, denied 
entitlement to service connection for a low back disability.  
The Veteran filed separate notices of disagreement to the 
effective date for the award of the schedular 100 percent 
rating and the denial of service connection for a back 
disability.  The RO issued an October 1999 statement of the 
case addressing the denial of an earlier effective date and 
the denial of service connection for the back disability.  
The Veteran submitted a substantive appeal (VA Form 9) that 
was received in November 1999.  The VA Form 9 provides the 
option of appealing all issues listed on the statement of the 
case or specific issues.  He marked the box that read:  "I 
have read the statement of the case and any supplemental 
statement of the case I received.  I am only appealing these 
issues: (List below.)"  He wrote below:  "service 
connection for low back condition."  He did not note the 
PTSD condition anywhere on the VA Form 9.  He signed and 
dated the VA Form 9.

No further communication from the Veteran was received 
regarding the issue of an earlier effective date until 2007 
when congressional inquiry regarding the issue was forwarded 
to VA.  In July 2007, the Veteran filed a claim that his PTSD 
"for the period May 1992 to July 1995 be re-evaluated."  He 
cited his employment history and the SSA records as the basis 
for the claim.  He sent in another July 2007 claim using 
essentially the same language.  The claim for an earlier 
effective date was denied by the February 2008 rating 
decision.  This is the rating decision on appeal.

In his notice of disagreement to the February 2008 rating 
decision, the Veteran cited that his appeal of the issue was 
based on the length of his illness, unemployment, and the 
decision of SSA.  He also cited that the RO did not recognize 
him as a Vietnam War Vet; the Veteran has cited that the 
February 2008 rating decision Introduction refers to him as a 
veteran of "the Vietnam Era and peacetime."  The Board 
notes that the reference in the Introduction of the RO 
decision identified the Veteran's periods of service as 
denoted by 38 C.F.R. § 3.2.  Anyone with service during the 
period of time the Veteran served is considered to have 
served in the period of war "Vietnam era." As he also 
served after this period, he is noted to also have had 
peacetime service.  Noting the periods of the Veteran's 
service does not reflect upon issues such as whether the 
Veteran was involved in combat.

At the time of the Board hearing, the Veteran detailed his 
assertion that the RO did not adequately assist him in his 
claims.  The Veteran and his representative indicated that 
the Veteran did not intend to only perfect the appeal of the 
back claim, but instead intended to perfect both issues 
contained in the October 1999 statement of the case.  His 
representative stated:  "But I think you can tell by his 
distress the PTSD was never an issue he wanted to drop."  
The Veteran and the representative also indicated the role of 
the severity of his PTSD played in him not perfecting the 
appeal, and that he had depended on VA for assistance.  They 
contended that VA had failed in providing that assistance.  
The Veteran also asserted that someone at the RO had told him 
he could only appeal one issue at a time and he followed that 
advise.

Reviewing the contentions on appeal, the Veteran and his 
representative have made assertions regarding failure in the 
duty to assist, to include a failure, essentially, to timely 
obtain SSA records.  Neither the Veteran nor his 
representative have asserted that this contentions represent 
a claim of CUE in the May 1999 rating decision that assigned 
the 100 percent rating for PTSD, and the Board cannot 
identify such a claim for CUE.  Although an argument could be 
made that the Veteran is asserting that the correct facts 
were not on file due to SSA records not being of file at the 
time of the May 1999 rating decision, SSA records noting the 
date he was found to be disabled were already of file.  He 
has not asserted that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  In other 
words, the Board can not reasonably construe any of his or 
the representative's statements as alleging CUE in the 
pertinent rating decision.  See 38 C.F.R. § 3.105(a).  An 
allegation of a failure to assist does not constitute CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

In short, the May 1999 rating decision in which the RO 
assigned the 100 percent evaluation became final prior to the 
Veteran's 2007 claim.  Although sympathetic to the Veteran's 
assertions that he also intended to perfect the appeal of 
this claim, in the November 1999 VA Form 9, he clearly 
denoted his desire to only perfect the appeal of the claim 
for service connection for a back disability.  The Veteran's 
explanations for the way he filled out the VA Form 9, 
unfortunately, contradict each other.  The Veteran and his 
representative have asserted both that he never intended to 
not appeal the issue of the earlier effective date, but also 
that he did not appeal the issue of the earlier effective 
date due to advice from RO personnel.  The Board notes that a 
same Veterans Service Organization (VSO) was representing him 
at this time, and thus, he had a source to seek clarification 
for the rules regarding perfecting appeals.

As noted, the VA Form 9 clearly indicates that he was only 
appealing the issue of service connection for the back 
disability.  He did not re-raise the issue for many years.  
Thus, the underlying May 1999 rating decision became final.  
38 U.S.C.A. § 7105.  The issue of an earlier effective date 
as a downstream issue of that decision was not perfected.  
See 38 C.F.R. §§ 20.200, 20.202.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court), in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), held that a freestanding claim for an 
earlier effective date is not a proper claim subject to 
adjudication.  Rather, it is instead appropriate to dismiss 
such a "claim" because it can not be entertained.  The 
Court pointed out that a veteran still could establish an 
earlier effective date following a final rating decision 
through the mechanism of demonstrating CUE in that rating 
action.

The Board points out that even prior to Rudd applicable case 
law established that even if a veteran did present new and 
material evidence to reopen an earlier effective date claim 
after a final rating decision, the veteran would never be 
entitled to the actual assignment of an effective date 
earlier than the date of the reopened claim (which 
necessarily would be a date later than the desired date).  
See Lapier v. Brown, 5 Vet. App. 215 (1993).  See also 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).

In sum, the May 1999 rating decision awarding the 100 percent 
evaluation of July 22, 1995 is final.  The claims in 2007 
were freestanding.  There is no allegation of CUE in the May 
1999 rating decision.  Thus, VA may not entertain the 
Veteran's freestanding claim for an earlier effective date.  
As noted, the Board is sympathic to the Veteran's assertions.  
Review of the record, as detailed above, reveals the many 
years the Veteran pursued his claim for service connection 
for PTSD, from the claim in 1991 to the eventual effectuating 
of a Board grant of PTSD by the RO in May 1999.  Again, 
however, it is the Board's determination that the Veteran did 
not perfect an appeal of the October 1999 statement of the 
case regarding the issue of an earlier effective date.  Based 
on this finding and there being no CUE claim, the Board must 
dismiss the Veteran's appeal.


ORDER

The appeal as to entitlement to an effective date earlier 
than July 22, 1995 for the award of a 100 percent evaluation 
for PTSD is dismissed.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


